Order entered August 26, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00516-CV

   ANDREW CHOI, SN DALLAS-AMERICAN CORPORATION, AND
        NEHA GUPTA, AND AVINASH GUPTA, Appellants

                                      V.

               BRIXMOR HOLDINGS 12 SPE, LLC, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-18475

                                   ORDER

      Before the Court is the August 24, 2020 unopposed motion of appellants SN

Dallas-American Corporation, Neha Gupta, and Avinash Gupta for an extension of

time to file their brief on the merits. We GRANT the motion and extend the time

to September 25, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE